Case 8:21-cv-00101-JVS-JDE Document 1 Filed 01/19/21 Page 1 of 10 Page ID #:1



 1   ALEJANDRO E. FIGUEROA
 2   Alejandro E. Figueroa (State Bar No. 332132)
     2500 South Highland Avenue
 3   Suite 200
 4   Lombard, IL 60148
     Telephone: (630) 575-8181
 5   Facsimile: (630) 575-8188
 6   E-Mail: alejandrof@sulaimanlaw.com
     Attorney for the Plaintiff
 7

 8
                        UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10

11    JESUS GUTIERREZ,                     Case No. 8:21-cv-00101
12                   Plaintiff,            COMPLAINT FOR DAMAGES
13          v.                             1. VIOLATION OF THE TELEPHONE
                                           CONSUMER PROTECTION ACT, 47
14                                         U.S.C. §227 ET SEQ.
      SOL ACCEPTANCE, LLC,
15                                         2. VIOLATION OF THE ROSENTHAL
                     Defendant.            FAIR DEBT COLLECTION
16                                         PRACTICES ACT, CAL. CIV. CODE
                                           §1788 ET SEQ.
17
                                           DEMAND FOR JURY TRIAL
18

19
                                     COMPLAINT
20
           NOW comes JESUS GUTIERREZ (“Plaintiff”), by and through the
21

22   undersigned counsel, complaining as to the conduct of SOL ACCEPTANCE, LLC
23
     (“Defendant”), as follows:
24
                                  NATURE OF THE ACTION
25
        1. Plaintiff brings this action for damages pursuant to the Telephone Consumer
26

27   Protection Act (“TCPA”) under 47 U.S.C. §227 et seq. and the Rosenthal Fair Debt
28
                                             1
Case 8:21-cv-00101-JVS-JDE Document 1 Filed 01/19/21 Page 2 of 10 Page ID #:2



 1   Collection Practices Act (“RFDCPA”) pursuant to Cal. Civ. Code §1788 et seq., for
 2
     Defendant’s unlawful conduct.
 3

 4                                JURISDICTION AND VENUE

 5      2. This action arises under and is brought pursuant to the RFDCPA and TCPA.
 6
     Subject matter jurisdiction is conferred upon this Court by 47 U.S.C §227, 28 U.S.C.
 7

 8   §§1331 and 1337, as the action arises under the laws of the United States.
 9   Supplemental jurisdiction exists for the state law claim pursuant to 28 U.S.C. §1367
10
     because it arises out of the common nucleus of operative facts of Plaintiff’s federal
11

12   questions claims.
13      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant
14
     conducts business in the Central District of California and a substantial portion the
15

16   events or omissions giving rise to the claims occurred within the Central District of
17   California.
18
                                               PARTIES
19

20      4. Plaintiff is a consumer over-the-age of 18 residing within the Central District
21
     of California.
22
        5. Plaintiff is a “person,” as defined by 47 U.S.C. §153(39).
23

24      6. Defendant is a limited liability company organized and existing under the laws
25
     of California and has its principal place of business located at 1424 North Batavia
26
     Street, Orange, California 92867. Defendant regularly collects upon consumers
27

28   located within the State of California.
                                                  2
Case 8:21-cv-00101-JVS-JDE Document 1 Filed 01/19/21 Page 3 of 10 Page ID #:3



 1      7. Defendant is a “person” as defined by 47 U.S.C. §153(39).
 2
        8. Defendant acted through its agents, employees, officers, members, directors,
 3

 4   heirs, successors, assigns, principals, trustees, sureties, subrogees, third-party

 5   contractors, representatives and insurers at all times relevant to the instant action.
 6
                           FACTS SUPPORTING CAUSES OF ACTION
 7

 8      9. The instant action stems from Defendant’s attempt to collect upon a defaulted
 9   consumer debt that Plaintiff incurred when he purchased a 2010 Ford Edge from
10
     Defendant (“subject debt”).
11

12      10. However, Plaintiff was unable to stay current on his monthly payments and
13   defaulted on his monthly payments to Defendant.
14
        11. As a result of this, in late 2019, Plaintiff began receiving collection calls and
15

16    text messages to his cellular telephone number, (714) XXX-4918, from Defendant.
17      12. At all times relevant to the instant action, Plaintiff was the sole subscriber,
18
      owner, and operator of the cellular phone ending in -4918. Plaintiff is and always
19

20    has been financially responsible for the cellular phone and its services.
21
        13. Defendant has called and sent text messages to Plaintiff using various phone
22
      numbers, including but not limited to (714) 260-6162, (657) 233-9382 and (714)
23

24    204-0833.
25
        14. Upon information and belief, the above-referenced phone numbers are
26
     regularly utilized by Defendant during its debt collection activities.
27

28
                                                 3
Case 8:21-cv-00101-JVS-JDE Document 1 Filed 01/19/21 Page 4 of 10 Page ID #:4



 1      15. Upon answering phone calls from Defendant, Plaintiff has experienced a
 2
     significant pause, lasting several seconds in length, before being connected with a
 3

 4   live representative.

 5      16. Plaintiff, through his contacts with Defendant, was informed that Defendant
 6
      was attempting to collect upon the subject debt.
 7

 8      17. Upon speaking to Defendant, Plaintiff requested that Defendant cease
 9    contacting him.
10
        18. Defendant willfully ignored Plaintiff’s request and continued placing phone
11

12   calls to Plaintiff’s cellular phone seeking payment on subject debt.
13      19. Plaintiff has received not less than 100 phone calls and text messages from
14
      Defendant since asking it to stop contacting him.
15

16      20. In addition to this, Defendant placed calls to Plaintiff’s mother’s phone in an
17    attempt to collect upon the subject debt.
18
        21. Plaintiff’s mother is not financially liable on the subject debt.
19

20      22. In its conversations with Plaintiff’s mother, Defendant has disclosed
21
      confidential information relating to the subject debt, i.e. the loan balance, to
22
      Plaintiff’s mother.
23

24      23. Defendant has also gone to Plaintiff’s mother’s residence to repossess
25
      Plaintiff’s 2010 Ford Edge and have given his mother some paperwork relating to
26
      the subject debt.
27

28
                                                  4
Case 8:21-cv-00101-JVS-JDE Document 1 Filed 01/19/21 Page 5 of 10 Page ID #:5



 1      24. Frustrated and concerned over Defendant’s conduct, Plaintiff spoke with the
 2
      undersigned regarding his rights, resulting in exhausting time and resources.
 3

 4      25. Plaintiff has been unfairly and unnecessarily harassed by Defendant's actions.

 5      26. Plaintiff has suffered concrete harm as a result of Defendant’s actions,
 6
      including but not limited to, invasion of privacy, aggravation that accompanies
 7

 8    collection telephone calls, emotional distress, increased risk of personal injury
 9    resulting from the distraction caused by the never-ending calls, increased usage of
10
      his telephone services, loss of cellular phone capacity, diminished cellular phone
11

12    functionality, decreased battery life on his cellular phone, and diminished space for
13    data storage on his cellular phone.
14

15      COUNT II – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
16
        27. Plaintiff repeats and realleges paragraphs 1 through 26 as though fully set
17

18
      forth herein.

19      28. The TCPA, pursuant to 47 U.S.C. § 227(b)(1)(iii), prohibits calling persons
20
     on their cellular phone using an automatic telephone dialing system (“ATDS”) or
21

22   pre-recorded messages without their consent.       The TCPA, under 47 U.S.C. §

23   227(a)(1), defines an ATDS as “equipment which has the capacity...to store or
24
     produce telephone numbers to be called, using a random or sequential number
25

26   generator; and to dial such numbers.”

27

28
                                                5
Case 8:21-cv-00101-JVS-JDE Document 1 Filed 01/19/21 Page 6 of 10 Page ID #:6



 1      29. Defendant used an ATDS in connection with its communications directed
 2
     towards Plaintiff’s cellular phone. The significant pause, lasting several seconds in
 3

 4   length, which Plaintiff has experienced during answered calls, is instructive that an

 5   ATDS was being utilized to generate the phone calls. Additionally, Defendant
 6
     continuing to contact Plaintiff after he demanded that the phone calls stop further
 7

 8   demonstrates Defendant’s use of an ATDS. Moreover, the nature and frequency of
 9   Defendant’s contacts points to the involvement of an ATDS.
10
        30. Upon information and belief, the system employed by Defendant to place
11

12   phone calls and send text messages to Plaintiff’s cellular phone has the capacity –
13   (A) to store or produce telephone numbers to be called, using a random or sequential
14
     number generator; and (B) to dial such numbers.
15

16      31. Defendant violated the TCPA by placing phone calls and sending text
17   messages to Plaintiff’s cellular phone using an ATDS without his consent. Any
18
     consent that Plaintiff may have given to Defendant was specifically revoked by
19

20   Plaintiff’s demands that it cease contacting him. Plaintiff received at least 100 phone
21
     calls and text messages after he asked Defendant to cease contacting him.
22
        32. The calls placed by Defendant to Plaintiff were regarding collection activity
23

24   and not for emergency purposes as defined by the TCPA under 47 U.S.C.
25
     §227(b)(1)(A)(i).
26
        33. Under the TCPA, pursuant to 47 U.S.C. § 227(b)(3)(B), Defendant is liable
27

28   to Plaintiff for at least $500.00 per call. Moreover, Defendant’s willful and knowing
                                                6
Case 8:21-cv-00101-JVS-JDE Document 1 Filed 01/19/21 Page 7 of 10 Page ID #:7



 1   violations of the TCPA should trigger this Honorable Court’s ability to triple the
 2
     damages to which Plaintiff is otherwise entitled to under 47 U.S.C. § 227(b)(3)(C).
 3

 4      WHEREFORE, Plaintiff JESUS GUTIERREZ, respectfully requests that this

 5   Honorable Court enter judgment in his favor as follows:
 6
        a. Declaring that the practices complained of herein are unlawful and violate
 7         the aforementioned statutes and regulations;
 8
        b. Awarding Plaintiff damages of at least $500.00 per phone call and treble
 9         damages pursuant to 47 U.S.C. §§ 227(b)(3)(B)&(C);
10
        c. Awarding Plaintiff costs and reasonable attorney fees;
11

12      d. Enjoining Defendant from further contacting Plaintiff seeking payment of the
           subject debt; and
13

14      e. Awarding any other relief as this Honorable Court deems just and
           appropriate.
15

16
             COUNT II – VIOLATIONS OF THE ROSENTHAL FAIR DEBT COLLECTION
17                                 PRACTICES ACT
18      34. Plaintiff restates and realleges paragraphs 1 through 33 as though fully set
19
     forth herein.
20

21      35. Plaintiff is a “person[s]” as defined by Cal. Civ. Code § 1788.2(g).
22
        36. The subject debt is a “debt” and “consumer debt” as defined by Cal. Civ. Code
23
     § 1788.2(d) and (f).
24

25      37. Defendant is a “debt collector” as defined by Cal. Civ. Code § 1788.2(c).
26

27

28
                                               7
Case 8:21-cv-00101-JVS-JDE Document 1 Filed 01/19/21 Page 8 of 10 Page ID #:8



 1           a. Violations of RFDCPA § 1788.10 – 1788.17
 2
        38. The RFDCPA, pursuant to Cal. Civ. Code § 1788.17 states that
 3

 4   “Notwithstanding any other provision of this title, every debt collector collecting or

 5   attempting to collect a consumer debt shall comply with the provisions of Section
 6
     1692b to 1692j, inclusive of, and shall be subject to the remedies in Section 1692k
 7

 8   of, Title 15 of the United States Code.”
 9      39. Defendant violated 15 U.S.C. §1692b(2) which prohibits, “[a]ny debt
10
     collector from communicating with any person other than the consumer for the
11

12   purpose of acquiring location information about the consumer shall not state location
13   about the consumer shall not state that such consumer owes any debt[.]”
14
        40. Defendant violated 15 U.S.C. §1692b(2) on the multiple instances when it
15

16   contacted Plaintiff’s mother to collect upon on the subject debt and disclosed to her
17   information relating to the subject debt.
18
        41. Additionally under 15 U.S.C. §1692b(3), a debt collector is prohibited from “
19

20   communicating with any person other than the consumer for the purpose of acquiring
21
     location information about the consumer [and] shall not communicate with any such
22
     person more than once unless requested to do so by such person or unless the debt
23

24   collector reasonably believes that the earlier response of such person is erroneous or
25
     incomplete and that such person now has correct or complete location information.”
26
        42. Defendant violated 15 U.S.C. §1692b(3) by contacting Plaintiff’s mother on
27

28   more than one occasion, despite the fact that Plaintiff’s mother has no relationship to
                                                 8
Case 8:21-cv-00101-JVS-JDE Document 1 Filed 01/19/21 Page 9 of 10 Page ID #:9



 1   the subject debt. Defendant employed these tactics in order to exert outward pressure
 2
     upon Plaintiff.
 3

 4      43. As outlined above, through its continuous attempts to collect upon the subject

 5   debt, Defendant violated 1788.17; and §§1692d, e, and f. Defendant engaged in a
 6
     harassing, deceptive and unconscionable campaign to collect from Plaintiff through
 7

 8   the implicit misrepresentations made on phone calls placed to Plaintiff’s cellular
 9   phone. Through its conduct, Defendant misleadingly represented to Plaintiff that it
10
     had the lawful ability to continue contacting his cellular phone absent his consent.
11

12   Such lawful ability was revoked upon Plaintiff demanding that Defendant stop
13   calling his cellular phone, illustrating the deceptive nature of Defendant’s conduct.
14
     Moreover, Defendant’s actions were deceptive and unfair as it continuously led
15

16   Plaintiff to believe that it had the lawful authority to call Plaintiff.
17      44. Furthermore, Defendant also violated 1788.17; and §§1692d, e, and f when
18
     it contacted Plaintiff’s mother to collect upon the subject debt. By continuously
19

20   calling a third party associated with Plaintiff, Defendant deceptively represented that
21
     it has the legal authority to contact third party and disclose information relating to
22
     the subject debt.
23

24      45. Defendant willfully and knowingly violated the RFDCPA through its
25
     egregious collection efforts. Defendant’s willful and knowing violations of the
26
     RFDCPA should trigger this Honorable Court’s ability to award Plaintiff statutory
27

28   damages of up to $1,000.00, as provided under Cal. Civ. Code § 1788.30(b).
                                                   9
Case 8:21-cv-00101-JVS-JDE Document 1 Filed 01/19/21 Page 10 of 10 Page ID #:10



  1      WHEREFORE, Plaintiff JESUS GUTIERREZ, respectfully requests that this
  2
      Honorable Court enter judgment in his favor as follows:
  3

  4      a. Declare that the practices complained of herein are unlawful and violate the
            aforementioned statute;
  5

  6      b. Award Plaintiff actual damages, pursuant to Cal. Civ. Code § 1788.30(a);

  7      c. Award Plaintiff statutory damages up to $1,000.00, pursuant to Cal. Civ. Code
  8         § 1788.30(b);
  9      d. Award Plaintiff costs and reasonable attorney fees as provided pursuant to Cal.
 10         Civ. Code § 1788.30(c);
 11      e. Enjoining Defendant from further contacting Plaintiffs seeking payment of the
 12         subject debt; and
 13      f. Award any other relief as the Honorable Court deems just and proper.
 14

 15
      Dated: January 19, 2021                Respectfully submitted,

 16                                         /s/ Alejandro E. Figueroa
 17
                                            Alejandro E. Figueroa, Esq.
                                            Sulaiman Law Group, Ltd.
 18                                         2500 South Highland Avenue
 19
                                            Suite 200
                                            Lombard, IL 60148
 20                                         Telephone: 630-575-8181
 21                                         Facsimile: 630-575-8188
                                            E-mail: alejandrof@sulaimanlaw.com
 22

 23

 24

 25

 26

 27

 28
                                                10
